Citation Nr: 1044579	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-38 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
spondylosis of the lumbosacral spine.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
service-connected spondylosis of the lumbosacral spine.

3.  Entitlement to a disability rating greater than 10 percent 
for spondylosis of the lumbosacral spine without radiculopathy.

4.  Entitlement to an initial rating greater than 10 percent for 
impairment of the 8th cervical nerve.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to February 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claims of service 
connection for a bilateral hip disability and for peripheral 
neuropathy of the bilateral lower extremities, each including as 
secondary to service-connected spondylosis of the lumbosacral 
spine, and for impairment of the 8th cervical nerve.  The RO also 
assigned a higher 10 percent rating for the Veteran's service-
connected spondylosis of the lumbosacral spine without 
radiculopathy effective October 29, 2003.  This decision was 
issued to the Veteran and his service representative in May 2004.  
An RO hearing was held on the Veteran's claims in April 2006 and 
a copy of the hearing transcript has been added to the record.

This matter also is on appeal of an October 2006 rating decision 
in which the RO granted the Veteran's service connection claim 
for impairment of the 8th cervical nerve and assigned a 
10 percent rating effective October 29, 2003.  A Travel Board 
hearing was held at the RO in February 2009 before the 
undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

In February 2008 and in May 2009, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
current bilateral hip disability is not related to active service 
and was not caused or aggravated by his service-connected 
spondylosis of the lumbosacral spine.

3.  The competent medical evidence shows that the Veteran's 
current neuralgia paresthetica of the thigh is not related to 
active service and was not caused or aggravated by his service-
connected spondylosis of the lumbosacral spine.

4.  The competent medical evidence shows that the Veteran's 
service-connected spondylosis of the lumbosacral spine without 
radiculopathy is manifested by, at worst, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees.

5.  The competent medical evidence shows that the Veteran's 
service-connected impairment of the 8th cervical nerve is 
manifested by, at worst, mild incomplete paralysis of the median 
nerve.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in service and 
was not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  Peripheral neuropathy of the bilateral lower extremities 
(characterized as neuralgia paresthetica of the thigh) was not 
incurred in service and was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2010).

3.  The criteria for a disability rating greater than 10 percent 
for spondylosis of the lumbosacral spine without radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5237 (2010).

4.  The criteria for a disability rating greater than 10 percent 
for impairment of the 8th cervical nerve have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, DC 8599-8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's higher initial rating claim for impairment of the 
8th cervical nerve is a "downstream" element of the RO's grant 
of service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

In this case, the RO provided the Veteran with VCAA notice in 
November 2003.  The November 2003 VCAA notice was provided prior 
to the April 2004 and October 2006 rating decisions; thus, this 
notice was timely.  Because the currently appealed rating 
decision issued in October 2006 was fully favorable to the 
Veteran on the issue of service connection for impairment of the 
8th cervical nerve, additional notice is not required with 
respect to the Veteran's higher initial rating claim for this 
service-connected disability.  The Veteran was provided with 
notice of the Dingess requirements in October 2006.  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  As the Veteran's service connection claims for a 
bilateral hip disability and for peripheral neuropathy of the 
bilateral lower extremities, each including as secondary to 
service-connected spondylosis of the lumbosacral spine, and as 
the Veteran's increased rating claim for spondylosis of the 
lumbosacral spine all are being denied in this decision, no new 
disability rating or effective date for an award of benefits will 
be assigned.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  The Board notes in this regard that, although the 
Veteran has contended that he was treated during active service 
at William Beaumont Army Medical Center for his claimed 
disabilities, including a one-week hospital stay following an in-
service fall, in response to a request from VA for all of the 
Veteran's records, this Army hospital notified the RO in May 2006 
that it had no records for the Veteran.  The Veteran also has 
contended that he was treated for his claimed disabilities at 
Sierra Medical Center in El Paso, Texas.  Following a May 2006 
request for the Veteran's private treatment records, however, 
this facility informed VA that it had no records for the Veteran.  
The Veteran finally has contended that there were additional 
private treatment records available from Liberty Mutual.  In 
response to a request for these records, Liberty Mutual also 
notified VA in May 2006 that it had no records for the Veteran.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's May 2009 remand, the Veteran was provided 
with a VA examination in March 2010 which addressed the contended 
causal relationship between his claimed hip disability, 
peripheral neuropathy of the bilateral lower extremities, and 
active service.  There is no evidence, other than the Veteran's 
statements, which indicates that a bilateral hip disability or 
peripheral neuropathy of the bilateral lower extremities may be 
associated with service or any incident of service, including as 
due to service-connected spondylosis of the lumbosacral spine.  
The Veteran is not competent to testify as to etiology of any of 
these disabilities as they require medical expertise to diagnose.  
The Veteran also has been provided with VA examinations in July 
2006 and in October 2008 which address the current nature and 
severity of his service-connected spondylosis of the lumbosacral 
spine and his 8th cervical nerve impairment.  Thus, additional 
examinations are not required.  As VA has fulfilled the duty to 
notify and assist to the extent possible, the Board can consider 
the merits of this appeal without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claims

The Veteran contends that he incurred a bilateral hip disability 
and peripheral neuropathy of the bilateral lower extremities 
during active service.  He specifically contends that he was 
thrown out of a tank he was riding in during active service and 
landed on his buttocks, injuring his hips.  He specifically 
contends further that he subsequently developed peripheral 
neuropathy of the bilateral lower extremities as a result of his 
in-service fall.  He alternatively contends that his service-
connected spondylosis of the lumbosacral spine caused or 
aggravated his current bilateral hip disability and peripheral 
neuropathy of the bilateral lower extremities.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for a bilateral hip 
disability and for peripheral neuropathy of the bilateral lower 
extremities, each including as secondary to service-connected 
spondylosis of the lumbosacral spine.  Despite the Veteran's lay 
statements and sworn testimony to the contrary, his service 
treatment records do not show that he was treated for either of 
his claimed disabilities at any time during active service.  Nor 
do the Veteran's service treatment records show that he was 
hospitalized for 1 week at William Beaumont Army Medical Center 
for treatment of a bilateral hip disability after suffering a 
fall when he was ejected out of tank during active service.  
Instead, these records show that he was hospitalized for 4 days 
at William Beaumont Army Medical Center in June 1980 after he 
fell from his motorcycle while riding in the desert.  The 
diagnosis was compression fracture of L1.  As noted elsewhere, 
William Beaumont Army Medical Center has informed VA that there 
were no additional records available for the Veteran at that 
facility.  The Veteran was treated frequently during service for 
low back complaints but there is no indication in any of his 
outpatient treatment records that he also was treated for 
bilateral hip complaints or peripheral neuropathy when he was 
treated for his back problems during active service.  Copies of 
the Veteran's enlistment and separation physical examinations 
were not available for review.  

The post-service medical evidence shows that, although the 
Veteran currently experiences a bilateral hip disability and 
peripheral neuropathy of the bilateral lower extremities 
(diagnosed as neuralgia paresthetica of the thigh), neither of 
these disabilities is related to active service.  The post-
service medical evidence also shows that neither the Veteran's 
bilateral hip disability nor his peripheral neuropathy of the 
bilateral lower extremities was caused or aggravated by his 
service-connected spondylosis of the lumbosacral spine.  For 
example, private x-rays of the hips in March 2003 showed moderate 
joint space narrowing of the hip joints with spurring and 
subchondral cyst formation of the superior lateral aspect of the 
acetabulum.

On private outpatient treatment in July 2003, it was noted that 
the Veteran was establishing medical care with a new primary care 
physician.  The Veteran's complaints included severe and 
progressive left hip pain which had been approximately 2 years 
earlier.  He denied any associated injury or trauma.  He also 
reported that his hip pain as related to a car accident that he 
was in when he was 11 years old.  His hip pain was located in the 
left anterior groin area.  Physical examination showed he was 
moderately overweight and ambulated with a slight limp on the 
left side.  Examination of the left hip showed focal and fairly 
significant tenderness to palpation in the anterior hip joint 
area along the inguinal ligament.  There was no crepitus, 
erythema, warmth, or deformity.  The assessment included left hip 
pain.

On VA examination in January 2004, the Veteran's complaints 
included bilateral lateral thigh numbness and complete loss of 
feeling and hip pain, left greater than right.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported that his bilateral hip 
problems were related to an injury he suffered during active 
service in 1980 when a tank he was riding in hit a ditch and he 
flexed his knee and upper torso.  He denied and pre-service or 
post-service hip injuries.  Physical examination showed he was 
extremely obese, symmetric pelvic height with no obliquity, no 
sensation in the left lateral calf, symmetric leg length, and no 
calf atrophy.  Patrick's test was aggravating to the bilateral 
hips, left greater than right.  The Veteran sighed and moaned on 
range of motion testing of the hips.  He also complained of left 
anterior groin pain with motion.  X-rays of the hips showed 
degenerative changes involving the hip joints.  The VA examiner 
opined that it was pure speculation to relate the hip problem to 
active service because the service treatment records did not 
support a diagnosis of any hip problems during service.  A VA 
orthopedic surgeon also stated that the injury and mechanism 
described by the Veteran generally was not felt to be productive 
of bilateral degenerative hip disease as found in this Veteran.  
The radiographic appearance of the Veteran's hip joints and 
femoral heads suggested a developmental hip condition that was 
now causing late manifestations of arthritis.  The diagnoses 
included degenerative arthritis of the bilateral hips.

On private outpatient treatment in June 2004, the Veteran's 
complaints included variable left hip pain with no significant 
improvement with Neurontin.  It was noted that he was becoming 
increasingly frustrated and depressed with his hip pain and had 
not been happy with any physician he had seen for treatment of 
this complaint.  Examination was deferred.  The private physician 
stated that, based on the Veteran's extensive previous 
evaluations, it was apparent that his pain either was psychogenic 
or primarily neuropathic.  This physician advised the Veteran of 
his inability to provide or recommend any additional medications 
which would have any significant chance of being effective.  The 
assessment included bilateral hip pain.

In December 2004, the Veteran complained of acute left lateral 
hip pain after falling on his left side 1 day earlier and 
developing progressively severe left lateral hip pain.  It was 
noted that the Veteran would be undergoing left hip replacement 
in April 2005.  He described his pain as very severe, variable, 
and radiating down the left leg.  He stated that his pain was 
exacerbated by virtually any movement.  Physical examination 
showed the Veteran was in considerable distress with increased 
pain during almost any movement or minimal manipulation and 
exquisite tenderness to palpation of the left lateral hip without 
obvious deformity or crepitus.  The assessment was left hip pain 
located in the greater trochanter which could have been fractured 
or simply severely contused and a left hip fracture.

On VA outpatient treatment in December 2004, the Veteran's 
complaints included left hip pain which had worsened in the past 
6 months to 1 year.  His left hip pain was worse at night and 
with stair climbing.  There was no history of trauma.  Physical 
examination of the left hip showed tenderness to palpation over 
the anterior hip and groin and significant pain with internal 
rotation.  X-rays showed bilateral hip degeneration.  The 
assessment was bilateral osteoarthritis, left greater than right.

The Veteran had left hip total hip arthroplasty (THA) at a VA 
Medical Center (VAMC) in July 2005.  He had right hip THA at a 
VAMC in September 2005.  After his right hip THA became infected, 
it was removed surgically at a VAMC in February 2006.  

On VA neurology examination in July 2006, the Veteran's 
complaints included medial thigh numbness.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported that he was thrown off 
of a tank during active service, injuring his low back, and was 
off duty for 30 days after this incident.  Physical examination 
showed decreased sensation to pinprick testing over the left 
anterior thigh.  The VA examiner stated that the Veteran might 
have sensory nerve root involvement causing the paresthesias in 
both legs.  The diagnoses included a history of chronic back pain 
with dysesthesias in both legs without objective findings of 
lumbar radiculopathy on examination.

On VA orthopedic examination in July 2006, the Veteran complained 
of post-operative swelling around a right hip wound following 
recent surgery.  It was noted that the Veteran recently had a 
failed right hip THA revised due to infection and, because he 
currently was in a post-operative convalescent period, physical 
examination of the hips was impossible.  It was noted that the 
Veteran's history had not changed significantly since VA 
examination in January 2004.  He continued to have bilateral hip 
pain which became so severe that he had a left hip THA in July 
2005.  The VA examiner stated that the Veteran's medical history 
was inconsistent.  The Veteran reported that his injured his hips 
when he fell off a tank after the tank struck a berm and he was 
thrown from the tank turret back in to the tank and then ejected 
from the tank.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records, and noted that the 
Veteran had been hospitalized for 4 days in June 1980 but there 
was no evidence of any admission for any significant closed head 
injury or fracture although he was injured when he fell off of a 
motorcycle in the desert and was diagnosed as having an L1 
compression fracture.  The VA examiner also noted that there were 
no service treatment record entries regarding any hip problems.  
The VA examiner opined that the Veteran's service-connected 
lumbar spondylosis did not cause or aggravate his bilateral hip 
condition.  He stated that the Veteran's bilateral hip condition 
would have resulted in progression of osteoarthritic changes and 
was one of the rationales used to justify surgical intervention 
on dysplastic hips once the condition had been identified.  The 
VA examiner also opined that the Veteran's congenital/development 
dysplasia of the hips was not exacerbated by service.  The 
diagnoses included congenital/developmental dysplasia of the 
bilateral hips and advanced osteoarthritis of the bilateral hips 
secondary to congenital/developmental dysplasia of the hips.  

In a February 2010 email, a VA examiner stated that he had seen 
the Veteran and, according to the Veteran, "he was sitting on a 
tank and fell off around 1980."  This VA examiner stated that it 
was reasonable to suggest that the Veteran's bilateral hip pain 
was due to this fall.  This examiner also stated that he could 
say "100% that this was the cause again it is reasonable to a 
stone" that the Veteran's hip pain and peripheral neuropathy 
were secondary to the report in-service fall off of a tank.

On VA examination in March 2010, the Veteran's complaints 
included bilateral hip and leg pain.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records, and noted that there were discrepancies between what the 
Veteran reported as his medical history and what was found in the 
medical records.  The Veteran reported that he was thrown out of 
a tank after it hit a berm and he landed on his buttocks, 
injuring his back and hips.  He also reported that, following 
this injury, he was admitted to William Beaumont Hospital for 
about 1 week for treatment of hip pain.  He reported further that 
his hips began to bother him significantly starting in 2002.  The 
Veteran's bilateral hip replacements were noted.  He stated that, 
although his hip pain was significantly better than before his 
bilateral hip THA surgeries, he still experienced limitation of 
motion and pain at the extremes of flexion.  He also stated that 
he experienced numbness in the lateral aspect of both thighs.  
The VA examiner noted that, at the time of the Veteran's reported 
in-service injury, he weighed 210 pounds and he currently weighed 
290 pounds.  Physical examination showed no evidence of abnormal 
weight bearing, no inflammatory arthritis, decreased motion in 
both hips, 5/5 motor strength, pain on passive flexion of the 
hips at 90 degrees.  X-rays of the hips showed bilateral hip THA.  
The Veteran was employed full-time but had lost 16 weeks of work 
in the past 12 months due to back problems.  The diagnoses 
included degenerative arthritis of both hips, treated with total 
hip replacements, neuralgia paresthetica (lateral femoral 
cutaneous nerve of the thigh syndrome) most likely secondary to 
obesity, and no clinical evidence of radiculopathy.

Following physical examination of the Veteran in March 2010, the 
VA examiner stated that the most likely cause of the Veteran's 
hip degeneration was his significant obesity.  This examiner 
opined that the Veteran's degenerative arthritis of both hips was 
not caused by or a result of and was not aggravated by his 
service-connected spondylosis of the lumbosacral spine.  The 
examiner's rationale was that there was no history of evaluation 
or treatment for the Veteran's hips during active service and 
there was no connection between osteoarthritis of the hips and 
degenerative arthritis of the lumbosacral spine as far as 
causation or aggravation.  He noted that either diagnosis can be 
seen apart from the other, although both were common.  He also 
stated that the Veteran's degenerative arthritis of the hips did 
not become a problem until approximately 20 years after the 
alleged in-service accident.  There also was no history of 
continuing treatment of the hips during this 20-year time period 
to suggest a chronic disabling condition.  This examiner also 
noted that the most common cause for total joint replacement in 
the lower extremities is pain related to excessive weight.  The 
VA examiner also opined that the Veteran's neuralgia paresthetica 
was not caused by or a result of active service and was not 
aggravated by service.  His rationale was that there was no 
evidence for treatment of this condition during active service, 
this condition was not related to nerve root impingement, and, in 
the absence of surgery around the anterior or lateral pelvis, 
this condition was related to the Veteran's excessive obesity 
which had developed since service.

The Board acknowledges that the Veteran continues to experience 
bilateral hip pain and lower extremity neuralgia.  The competent 
post-service medical evidence clearly shows, however, that 
neither of these disabilities is related to active service.  It 
appears that, following service separation in February 1987, the 
Veteran first reported significant bilateral hip pain in 2001 (as 
noted on private outpatient treatment in July 2003), 
approximately 20 years after the alleged in-service accident in 
which he injured his hips (as noted on VA examination in March 
2010).  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
As the VA examiner concluded in March 2010, it is more likely 
that the Veteran's current bilateral hip and lower extremity 
disabilities are due to his excessive weight or obesity.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, which relates either his 
bilateral hip disability or peripheral neuropathy of the 
bilateral lower extremities to active service or any incident of 
such service.

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Veterans Court also has held that the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The Board notes that there are several medical 
opinions in the claims file which relate the Veteran's current 
bilateral hip disability and peripheral neuropathy of the 
bilateral lower extremities to active service based on his 
alleged in-service history of being involved in a tank accident 
in which he was ejected from a tank turret when the tank hit a 
berm and he landed on his back and hips.  As noted elsewhere, 
there is no support in either the Veteran's service medical 
records or service personnel records for his assertion of such 
in-service accident.  Accordingly, to the extent that medical 
opinions in the Veteran's claims file are based on his 
inaccurately reported in-service history of being involved in a 
tank accident where he severely injured his back and hips, the 
Board finds that such medical evidence is not probative on the 
issue of whether either the Veteran's current bilateral hip 
disability or his peripheral neuropathy of the bilateral lower 
extremities is related to active service.  In summary, there is 
no competent medical evidence, including a medical nexus opinion, 
linking the Veteran's current bilateral hip disability or his 
peripheral neuropathy of the bilateral lower extremities to an 
incident of or finding recorded during active service.  Thus, the 
Board finds that service connection for a bilateral hip 
disability and for peripheral neuropathy of the bilateral lower 
extremities, each including as secondary to service-connected 
spondylosis of the lumbosacral spine, is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his bilateral hip and peripheral neuropathy symptoms have 
been continuous since service.  He asserts that he continued to 
experience symptoms relating to the hips and peripheral 
neuropathy after he was discharged from service.  In this case, 
after a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms in either the hips 
or due to peripheral neuropathy after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.

The Board finds that the Veteran's more recently-reported history 
of continued hip and peripheral neuropathy symptoms since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, although he now asserts that his bilateral 
hip disability and peripheral neuropathy began during active 
service, he was not treated for either of these claimed 
disabilities at any time during active service although he was 
treated repeatedly for back problems during service.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the Veteran wrote 
during treatment than to his subsequent assertion years later).

The Board observes that the Veteran has not reported his medical 
history consistently to his post-service treating physicians.  
For example, he reported in July 2003 when he sought to establish 
care with a private physician only that he had experienced left 
hip pain since approximately 2001.  After reporting to his 
private treating physician in July 2003 that he had been in a car 
accident at age 11 and attributing his hip injuries to this 
accident, he did not report this pre-service car accident to any 
other VA or private treating physician.  The Veteran also did not 
report any of his post-service hip replacement surgeries to the 
VA examiner who provided a nexus opinion in February 2010 and 
instead reported only that he had injured his hips after a fall 
off of a tank during service.  Such histories reported by the 
Veteran for treatment purposes are of more probative value than 
the more recent assertions and histories given for VA disability 
compensation purposes.  Rucker, 10 Vet. App. at 73 (finding that 
lay statements found in medical records when medical treatment 
was being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

The Board also observes that the Veteran has not reported 
consistently to his post-service treating physicians the 
circumstances surrounding the alleged in-service incident which, 
in his view, led to his current bilateral hip disability and 
peripheral neuropathy of the bilateral lower extremities.  For 
example, the Veteran denied experiencing any hip injury or trauma 
in July 2003 and reported only that he was involved in a car 
accident at age 11, many years prior to active service.  It 
appears that he attributed his hip problems and peripheral 
neuropathy to that pre-service car accident when he was seen in 
July 2003.  In January 2004, however, the Veteran reported that, 
during active service, he had flexed his knee and upper torso 
after a tank he was riding in had hit a ditch, causing his 
injuries.  He also denied any pre-service injuries.  In December 
2004, the Veteran again denied any history of hip trauma.  On VA 
neurology examination in July 2006, the Veteran reported being 
thrown off of a tank and being off of duty for 30 days due to his 
injuries during active service.  The Board notes that the latter 
assertion of being off of duty for 30 days following a tank 
accident is not supported by the Veteran's service treatment 
records.  On VA orthopedic examination in July 2006, however, the 
Veteran reported that he was thrown from the tank turret back in 
to the tank and then was ejected from the tank, causing his hip 
injuries.  Finally, on VA examination in March 2010, the Veteran 
reported that he was thrown out of the tank and landed on his 
buttocks, injuring his back and hips.

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous 
statements made for treatment purposes and his own previous 
histories of onset of symptoms given after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms in either 
the hips or due to peripheral neuropathy since service 
separation.

Increased Rating Claims

The Veteran contends that his service-connected spondylosis of 
the lumbosacral spine and service-connected impairment of the 8th 
cervical nerve are both more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for 
impairment of the 8th cervical nerve, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected spondylosis of the lumbosacral 
spine currently is evaluated as 10 percent under 38 C.F.R. 
§ 4.71a, DC 5237 (lumbosacral or cervical strain).  See 38 C.F.R. 
§ 4.71a, DC 5237 (2010).  The Veteran's service-connected 
impairment of the 8th cervical nerve currently is evaluated as 
10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8599-
8515 (other diseases of the peripheral nerves-paralysis of the 
median nerve).  See 38 C.F.R. § 4.124a, DC 8599-8515 (2010).

Under the General Rating Formula for diseases and injuries of the 
spine (including DC 5237), a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
the combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle spasm, 
guarding, localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss of 
50 percent more of the height.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of motion 
of the cervical spine greater than 270 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for evidence 
of unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted for evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A maximum 
100 percent rating is warranted for evidence of unfavorable 
ankylosis of the entire spine.  These ratings are assigned with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (2010).

Under the revised rating criteria, the combined range of motion 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees, and the 
thoracolumbar spine is 240 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel impairment) 
are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

Under DC 8515, a 10 percent rating is assigned for mild 
incomplete paralysis of the median nerve (whether on the major 
(dominant) or minor (non-dominant) side).  A 20 percent rating is 
assigned for moderate incomplete paralysis of the median nerve on 
the minor side.  A 30 percent rating is assigned for moderate 
incomplete paralysis of the median nerve on the major side.  A 
40 percent rating is assigned for severe incomplete paralysis of 
the median nerve on the minor side.  A 50 percent rating is 
assigned for severe incomplete paralysis of the median nerve on 
the major side.  A maximum 60 percent rating is assigned for 
complete paralysis of the median nerve on the minor side with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand (ape 
hand), incomplete and defective pronation, absence of flexion of 
index finger and feeble flexion of middle finger, an inability to 
make a fist with the index and middle fingers remaining extended, 
and inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm, weakened flexion of the wrist, or pain with trophic 
disturbances.  A maximum 70 percent rating is assigned for 
complete paralysis of the median nerve on the major side.  See 
38 C.F.R. § 4.124a, DC 8515 (2010).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
10 percent for spondylosis of the lumbosacral spine.  The 
competent medical evidence shows that the Veteran's service-
connected spondylosis of the lumbosacral spine is manifested by, 
at worst, forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A private magnetic 
resonance imaging (MRI) scan of the lumbar spine taken in October 
2003 confirmed the presence of multilevel spondylosis, greatest 
from L1 to L3-4.  VA x-rays of the lumbosacral spine taken in 
July 2006 showed minimal degenerative changes with minimal 
anterior wedging of L1.  VA computerized tomography (CT) scan of 
the lumbar spine taken in May 2009 showed mild multilevel 
degenerative disease, most significant at L3-4 and L4-5 with mild 
bony canal and mild bilateral neural foraminal narrowing.  VA 
outpatient treatment visit in July 2009 confirmed the presence of 
continued low back pain.  

On VA outpatient treatment in September 2009, the Veteran 
reported that he was feeling markedly better after receiving a 
TENS (transcutaneous electrical nerve stimulation) treatment.  He 
also reported that he continued to take his pain medication and 
was doing well.  He asked to return to work and the VA examiner 
agreed to allow the Veteran to return to work with no 
restrictions.  This examiner noted that the Veteran drove a 
forklift and did not do any heavy lifting.  The Veteran also 
denied any other associated symptoms.  Physical examination 
showed the Veteran was in no apparent distress and moving very 
comfortably.  The assessment included back pain.

On VA spine examination in March 2010, the Veteran complained of 
progressively worsening low back pain such that there were days 
when he could not get out of bed.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
The Veteran denied any bowel or bladder problems associated with 
his service-connected spondylosis of the lumbosacral spine.  He 
reported experiencing fatigue, decreased motion, stiffness, 
weakness, and spasms.  He also reported experiencing severe 
flare-ups every 2-3 weeks which lasted for 3-7 days.  During 
these flare-ups, bed rest was needed.  He reported further that, 
in the previous 12 months, he had made 3 trips to the emergency 
room and had 12 periods of at-home self-imposed bed rest.  He 
stated that he was unable to walk more than a few yards.  

Physical examination in March 2010 showed normal posture, head 
position, and gait, no abnormal spinal curvatures or 
thoracolumbar spine ankylosis, muscle guarding and pain with 
motion, 5/5 motor strength, normal muscle tone, no muscle 
atrophy, and full sensation.  Range of motion testing showed 
flexion to 80 degrees, extension to 10 degrees, lateral flexion 
to 20 degrees in each direction, and lateral rotation to 
25 degrees in each direction.  There was no objective evidence of 
pain on active range of motion testing.  There was objective 
evidence of pain following repetitive motion but no additional 
limitation of motion after 3 repetitions of range of motion.  
Sitting straight leg raising was negative and the spine could be 
flexed from 80-90 degrees.  Active straight leg raising was 
possible to 45 degrees bilaterally causing low back pain.  It was 
noted that the Veteran was employed full-time as a forklift 
driver and had been employed in this job for 2-5 years.  It also 
was noted that the Veteran had lost 16 weeks or work in the 
previous 12-month period due to back problems.  A CT scan was 
reviewed and showed mild multilevel degenerative disease of the 
lumbar spine.  An MRI scan also was reviewed and showed bilateral 
neuroforaminal narrowing.  The diagnoses included degenerative 
disc disease of the lumbar spine.
 
The Board acknowledges that the Veteran continues to complain of 
low back pain associated with his service-connected spondylosis 
of the lumbosacral spine.  There is no objective evidence, 
however, that the Veteran's low back disability is more than 
mildly disabling such that a disability rating greater than 
10 percent is warranted.  The objective medical evidence shows 
instead that the Veteran's low back disability is manifested by, 
at worst, flexion limited to 80 degrees (as noted on VA 
examination in March 2010).  The VA examiner stated in March 2010 
that there was no additional limitation of motion in the 
Veteran's low back even applying the DeLuca factors.  X-rays, CT 
scans, and MRI scans all confirm that the Veteran's low back 
disability is, at worst, mildly disabling.  There was no abnormal 
spinal contour, including ankylosis, noted on VA examination in 
March 2010.  The VA examiner also noted that the Veteran's spine 
could be flexed to as much as 90 degrees on sitting straight leg 
raising.  See 38 C.F.R. § 4.71a, DC 5237 2010).  The Board also 
acknowledges that the Veteran reported in March 2010 that his 
service-connected spondylosis of the lumbosacral spine required 
self-imposed periods of bed rest and he had lost 16 weeks of work 
due to this self-imposed bed rest for treatment of this 
disability.  There is no indication in the objective medical 
evidence, however, that the Veteran experienced incapacitating 
episodes of intervertebral disc syndrome as a result of his 
service-connected spondylosis of the lumbosacral spine which 
required bed rest prescribed by a physician.  See 38 C.F.R. 
§ 4.71a, DC 5243, Note (1) (2010).  The Veteran has not 
identified or submitted any competent evidence showing that his 
service-connected spondylosis of the lumbosacral spine has 
worsened such that a disability rating greater than 10 percent is 
warranted.  Accordingly, the Board finds that the criteria for a 
disability rating greater than 10 percent for service-connected 
spondylosis of the lumbosacral spine are not met.  See 38 C.F.R. 
§ 4.71a, DC 5237 (2010).

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim  for an initial rating greater than 
10 percent for impairment of the 8th cervical nerve.  The Board 
acknowledges that the Veteran's service treatment records show 
that he sustained a cervical sprain following a March 1986 motor 
vehicle accident during active service.  There is no indication 
in the Veteran's service treatment records, however, that he was 
treated for a neurological disorder in his cervical spine at any 
time during active service.  Following VA examination in July 
2006, the VA examiner diagnosed the Veteran as having a history 
of left C8 radiculopathy manifesting now by sensory findings 
only.  This VA examiner concluded in a September 2006 to the July 
2006 examination report that it was at least as likely as not 
that the Veteran's symptoms of C8 radiculopathy were related to 
the cervical sprain he incurred following the March 1986 motor 
vehicle accident.

The remaining post-service medical evidence of record shows that 
the Veteran's service-connected impairment of the 8th cervical 
nerve is, at worst, mildly disabling.  On private outpatient 
treatment in July 2003, the Veteran's complaints included recent 
onset and progression of left arm pain or discomfort.  He 
reported a history of C8 neuropathy from an injury several years 
earlier which was treated with cervical surgery and numbness 
along the C8 distribution of his left arm until recently when he 
began experiencing pain and discomfort.  Physical examination 
showed 5/5 strength in all groups, a full range of motion in all 
muscles, good pulses, no deformities, and normal sensation to 
light touch and pinprick testing.  The private physician stated 
that the Veteran's history was consistent with a cervical 
neuropathy in the distribution of C8.  The assessment included C8 
neuropathy.

On VA examination in April 2008, the Veteran complained that his 
neck was getting progressively worse.  He also complained of neck 
popping and intermittent tingling in the C8-T1 area of the left 
upper extremity.  He complained further of a pinching sensation.  
The VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he was 
returning to work the day after this examination after having 
been off of work for 3 months due to bilateral hip THA.  The 
Veteran contended that his in-service history "is forged or 
fraudulent."  He stated that he injured his neck in a motor 
vehicle accident in March 1986.  The Veteran also described the 
alleged in-service tank accident as another source of his neck 
injury.  He then reported that he initially injured his neck in 
1982, although the VA examiner stated that there were no service 
treatment records which supported this assertion.  The Veteran 
denied experiencing any cervical pain although he reported pain 
on palpation.  He also denied weakness, stiffness, fatigue, or 
lack of endurance.  He stated that flare-ups occurred every 3-
6 months and lasted for 2 weeks.  Although the flare-ups 
initially were 10/10 on a pain scale (with 10/10 being the worst 
pain), after taking medication, his symptoms decreased to 2/10 
after 30 minutes-1 hour.  He denied experiencing any 
incapacitating episodes in the previous 12 months.  He did not 
exercise.  He also denied losing any time at work due to his neck 
pain.  

Physical examination in April 2008 showed he was extremely obese, 
a normal gait, and no edema or swelling of neck.  There was no 
palpable hardening in the neck trapezium although the Veteran 
reported tenderness without pain.  The cervical lordosis was 
obliterated by fat pad.  While palpating the Veteran's left soft 
tissue trapezium at the T1 level paraspinal, the Veteran reported 
tenderness to palpation.  He was not tender at the 
acromioclavicular joint, subdeltoid, inferior scapula, and 
posterior vertebral bodies.  Range of motion testing showed 
forward flexion to 50 degrees, extension to 30 degrees, 
sidebending to the right to 20 degrees, sidebending to the left 
to 25 degrees, and symmetric rotation to 55 degrees.  The Veteran 
reported pain with digital pressure to the neck.  He grimaced and 
winced with range of motion.  There was no additional limitation 
of motion or difference between active and passive range of 
motion testing.  There also was no additional limitation of 
motion due to the DeLuca factors.  Neurological examination 
showed hand grip and force 5/5 without muscle weakness, no 
clumsiness, and no gait disturbance.  X-rays of the cervical 
spine showed multilevel degenerative changes.  An electromyograph 
(EMG) showed no evidence of left cervical radiculopathy.  The 
diagnosis was cervical spine spondylosis at C5-6 without upper 
extremity radiculopathy.

On VA examination in October 2008, the Veteran complained that 
his C8 neuropathy was worsening.  He again reported that his C8 
neuropathy was related to a neck injury in 1980 following a tank 
accident while on active service.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
He noted that the Veteran told him that he had experienced neck 
problems at the time of the alleged in-service tank accident in 
1980 but these problems were not attended to at that time.  
Physical examination showed 5/5 motor strength throughout, and 
decreased pin in the left 4th and 5th fingers, medial lower and 
upper arm.  This VA examiner stated that, despite the negative 
EMG study in April 2008, the Veteran had reported experiencing 
these symptoms for quite some time in the distribution of the C8-
T1 nerve root distribution.  The diagnosis was left C8 
radiculopathy manifesting as numbness in the left arm.

The Board acknowledges that the Veteran continues to complain of 
left-sided neck pain which he relates to his service-connected 
impairment of the 8th cervical nerve.  The objective medical 
evidence of record indicates, however, that the Veteran's 
service-connected impairment of the 8th cervical nerve is, at 
worst, mildly disabling.  As discussed above, the Veteran's 
report of injuries stemming from an in-service tank accident have 
been found to be less than credible.  In any event, the medical 
evidence shows that the Veteran's service-connected impairment of 
the 8th cervical nerve is manifested by numbness in the left arm 
and continuing complaints of left arm pain.  There was no 
evidence of cervical radiculopathy on EMG in April 2008.  The 
Veteran also reported on VA examination in April 2008 that, 
although he experienced flare-ups of pain which were 10/10 on a 
pain scale, his pain was reduced to 2/10 within 1 hour of taking 
medication for his neck pain.  The Veteran also has had normal 
sensation, grip strength, and no neurological symptoms despite 
repeated neurological testing during the pendency of this appeal.  
There is no objective evidence that the Veteran's service-
connected impairment of the 8th cervical nerve has resulted in 
more than mild incomplete paralysis of the median nerve such that 
an initial rating greater than 10 percent is warranted.  See 
38 C.F.R. § 4.124a, DC 8599-8515 (2010).  The Veteran has not 
identified or submitted any competent evidence which demonstrates 
an objective worsening of his service-connected impairment of the 
8th cervical nerve.  Accordingly, the Board finds that criteria 
for an initial rating greater than 10 percent for service-
connected impairment of the 8th cervical nerve are not met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected spondylosis of 
the lumbosacral spine and/or for his service-connected impairment 
of the 8th cervical nerve.  38 C.F.R. § 3.321 (2010); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected spondylosis of the lumbosacral spine 
and for his service-connected impairment of the 8th cervical 
nerve are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of these service-connected disabilities.  As 
outlined above, the objective medical evidence of record 
indicates that neither of these service-connected disabilities 
are more than mildly disabling such that higher ratings are 
warranted.  Moreover, the evidence does not demonstrate other 
related factors such as marked interference with employment and 
frequent hospitalization.  The Veteran reported at his VA 
examination in April 2008 that, following bilateral hip THA, he 
was returning to work as a forklift operator the day after his 
examination.  He also reported at his VA examination in March 
2010 that he still was employed full-time as a forklift operator.  
Although the Veteran has been hospitalized frequently during the 
pendency of this appeal for hip surgeries, there is no objective 
evidence that he has been hospitalized for treatment of either 
his service-connected spondylosis of the lumbosacral spine or for 
his service-connected impairment of the 8th cervical nerve.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for a bilateral hip disability, 
including as secondary to service-connected spondylosis of the 
lumbosacral spine, is denied.

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, including as secondary to 
service-connected spondylosis of the lumbosacral spine, is 
denied.

Entitlement to a disability rating greater than 10 percent for 
spondylosis of the lumbosacral spine without radiculopathy is 
denied.

Entitlement to an initial rating greater than 10 percent for 
impairment of the 8th cervical nerve is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


